Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 28,1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, an officer and 50% shareholder of a corporation which operated an automobile brake repair business, applied for unemployment insurance benefits after selling his business. The Board denied his application, finding that he was disqualified from receiving benefits because he did not have a compelling reason to sell his business. Claimant challenges the Board’s decision, arguing that he was forced to sell his busi*859ness for financial reasons. At the hearing, claimant testified that the business operated at a loss for the years 1989, 1990 and 1991 and that his accountant recommended that he sell the business. However, the corporate tax returns reveal that the losses in two of those years were relatively minor and that the corporation continued to pay claimant a salary. Moreover, the person who purchased the business has continued to operate it. In view of this, we find that substantial evidence supports the Board’s decision (see, Matter of Catanese [Hudacs], 211 AD2d 933).
White, J. P., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.